Exhibit 10.28

 



TERMINATION AGREEMENT REGARDING THE AMENDED AND RESTATED

MASTER FRAMEWORK AGREEMENT

 

 

This Termination Agreement regarding the Amended and Restated Master Framework
Agreement (this “Termination Agreement”) is made and entered into as of March
21, 2016 (“Effective Date”), by and between Amyris, Inc., a Delaware corporation
(“Amyris”), and Total Energies Nouvelles Activités USA, SAS (formerly known as
Total Gas & Power USA, SAS), a société par actions simplifiée organized under
the laws of the Republic of France (“Total”) (Amyris and Total, each a “Party”
and together the “Parties”).

 

WHEREAS, the Parties entered into a Master Framework Agreement on July 30, 2012,
which was amended on March 24, 2013 (as amended, the “Original Master
Agreement”);

 

WHEREAS, the Parties replaced and superseded the Original Master Agreement by
entering into the Amended and Restated Master Framework Agreement, dated
December 2, 2013, which was subsequently amended on April 1, 2015 (as amended,
the “Master Agreement”); and

 

WHEREAS, due to mutually agreed upon changes in the Parties’ relationship
described in their letter agreement, dated July 26, 2015 and amended on February
11, 2016, regarding the restructuring of Total Amyris BioSolutions B.V (the
“JVCO Letter Agreement”), the Master Agreement is no longer relevant, and the
Parties, consistent with the JVCO Letter Agreement, now desire to terminate the
Master Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Termination Agreement, the Parties agree as follows:

 

1.Termination. The Parties hereby, effective as of the Effective Date, terminate
the Master Agreement in its entirety.

 

2.Counterparts. This Termination Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Termination
Agreement may be executed by facsimile or other electronic signatures, and such
signatures shall be deemed to bind each Party as if they were original
signatures.

 

IN WITNESS WHEREOF, the Parties have caused this Termination Agreement to be
executed as of the Effective Date by their respective duly authorized officers
below.

 

AMYRIS, INC.   TOTAL ENERGIES NOUVELLES ACTIVITÉS USA, SAS           By: /s/
Nicholas Khadder   By:   Name: Nicholas Khadder   Name:   Title: General Counsel
  Title:  

 



 
 

 

TERMINATION AGREEMENT REGARDING THE AMENDED AND RESTATED

MASTER FRAMEWORK AGREEMENT

 

 

This Termination Agreement regarding the Amended and Restated Master Framework
Agreement (this “Termination Agreement”) is made and entered into as of March
21, 2016 (“Effective Date”), by and between Amyris, Inc., a Delaware corporation
(“Amyris”), and Total Energies Nouvelles Activités USA, SAS (formerly known as
Total Gas & Power USA, SAS), a société par actions simplifiée organized under
the laws of the Republic of France (“Total”) (Amyris and Total, each a “Party”
and together the “Parties”).

 

WHEREAS, the Parties entered into a Master Framework Agreement on July 30, 2012,
which was amended on March 24, 2013 (as amended, the “Original Master
Agreement”);

 

WHEREAS, the Parties replaced and superseded the Original Master Agreement by
entering into the Amended and Restated Master Framework Agreement, dated
December 2, 2013, which was subsequently amended on April 1, 2015 (as amended,
the “Master Agreement”); and

 

WHEREAS, due to mutually agreed upon changes in the Parties’ relationship
described in their letter agreement, dated July 26, 2015 and amended on February
11, 2016, regarding the restructuring of Total Amyris BioSolutions B.V (the
“JVCO Letter Agreement”), the Master Agreement is no longer relevant, and the
Parties, consistent with the JVCO Letter Agreement, now desire to terminate the
Master Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Termination Agreement, the Parties agree as follows:

 

3.Termination. The Parties hereby, effective as of the Effective Date, terminate
the Master Agreement in its entirety.

 

4.Counterparts. This Termination Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Termination
Agreement may be executed by facsimile or other electronic signatures, and such
signatures shall be deemed to bind each Party as if they were original
signatures.

 

IN WITNESS WHEREOF, the Parties have caused this Termination Agreement to be
executed as of the Effective Date by their respective duly authorized officers
below.

 

AMYRIS, INC.   TOTAL ENERGIES NOUVELLES ACTIVITÉS USA, SAS           By:     By:
/s/ B. Clement Name:     Name: B. Clement Title:     Title: President

 

 

